Exhibit 10.5

WESTMORELAND COAL COMPANY

Restricted Stock Unit Agreement

Granted under the 2007 Equity Incentive Plan for Employees and Non-Employee
Directors

 

  Name of Recipient:             Number of restricted stock units awarded:      
      Grant Date:      

Westmoreland Coal Company (the “Company”) has selected you (the “Recipient”) to
receive the restricted stock unit award described above, which is subject to the
provisions of the Company’s 2007 Equity Incentive Plan for Employees and
Non-Employee Directors (the “Plan”) and the terms and conditions contained in
this Restricted Stock Unit Agreement (this “Agreement”). The terms and
conditions of the award of restricted stock units (the “Restricted Stock Units”)
made to the Recipient are as follows:

1. Issuance of Restricted Stock Units.

(a) The Restricted Stock Units are issued to the Recipient on the Grant Date set
forth above, in consideration of director services to be rendered by the
Recipient to the Company. Each Restricted Stock Unit represents the right to
receive one share of the Company’s common stock, $2.50 par value per share (the
“Common Stock”) upon vesting in accordance with the vesting schedule set forth
in Section 2. Alternatively, the Company may elect at any time prior to the
vesting date, in lieu of issuing Common Stock, to pay the Recipient cash equal
to the fair market value of the Common Stock as to which rights have vested. The
Company may make such election by notifying you in writing of its intention to
pay cash in lieu of issuing stock on the vesting date. The fair market value
will be the value of the Common Stock on the vesting date, determined based on
the closing price of the Common Stock on the principal U.S. exchange on which
the Common Stock is traded on the vesting date. Unless and until the Restricted
Stock Units vest, Recipient will have no right to receive shares of Common
Stock.

(b) The shares of Common Stock issuable upon vesting of the Restricted Stock
Units (the “RSU Shares”) shall be deemed issued to you and outstanding as of the
vesting date. You will be considered a shareholder as to the RSU Shares as of
the vesting date. Notwithstanding any other provisions of this Agreement, the
Company shall not be obligated to issue or deliver any RSU Shares if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority, and the issuance or
delivery of any RSU Shares may be postponed for such period as may be required
to comply with any requirements under any law or regulation applicable to the
issuance or delivery of such shares. The Recipient agrees that his or her right
to receive the RSU Shares shall be subject to the vesting schedule set forth in
Section 2 of this Agreement, the termination provisions set forth in Section 3
of this Agreement, and the restrictions on transfer set forth in Section 4 of
this Agreement.



--------------------------------------------------------------------------------

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Stock Units shall vest in full on the first anniversary of the
Grant.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Stock Units shall vest effective immediately prior to (i) a
Change in Control Event (as defined in the Plan) or (ii) the death, Disability
(as defined below) or Qualifying Retirement (as defined below) of the Recipient.

(c) Definitions. For purposes of this Agreement:

(i) “Disability” means a physical or mental infirmity which impairs the
Recipient’s ability to substantially perform his or her duties for a period of
180 consecutive days.

(ii) A “Qualifying Retirement” means a retirement of a member of the Board
deemed to be in the ordinary course by a majority vote of the Board of
Directors.

(d) Reorganization Event. If the Company undergoes a Reorganization Event (as
defined in the Plan) other than a liquidation or dissolution, the Restricted
Stock Units will represent a right to receive the cash, securities or other
property into which the Common Stock of the Company was converted or for which
it was exchanged pursuant to the Reorganization Event. Upon a liquidation or
dissolution of the Company, all restrictions and conditions on all Restricted
Stock Units are automatically deemed terminated or satisfied.

3. Termination of Unvested Restricted Stock Units Upon Termination. In the event
that the Recipient ceases to be a director of the Company for any reason or no
reason, with or without cause (except as provided in Section 2(b) above), all of
the Restricted Stock Units that are unvested as of the time of such termination
shall be terminated immediately and automatically, without the payment of any
consideration to the Recipient, effective as of such termination of service. The
Recipient shall have no further rights with respect to any Restricted Stock
Units that are so terminated, and shall have no further right to receive any RSU
Shares (or cash equivalent).

4. Restrictions on Transfer. The Recipient shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Restricted Stock Units, or any interest therein,
until such Restricted Stock Units have vested. The Company shall not be required
to treat as owner of such Restricted Stock Units any transferee to whom such
Restricted Stock Units have been transferred in violation of any of the
provisions of this Agreement.

5. Rights as a Shareholder. Until vested in accordance with Section 2, the
Recipient shall have no right to vote the RSU Shares or to act in respect of the
RSU Shares at any meeting of shareholders and is not entitled to any dividends
paid with respect to the RSU Shares.

6. Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which will be furnished to you upon your request.

 

2



--------------------------------------------------------------------------------

7. Tax Matters. The Recipient acknowledges that he or she is responsible for
obtaining the advice of the Recipient’s own tax and financial advisors with
respect to the federal and state tax considerations resulting from Recipient’s
receipt of Restricted Stock Units and the RSU Shares. The Recipient understands
that the Company will report to appropriate taxing authorities the payment to
the Recipient of compensation income upon the vesting of the Restricted Stock
Units. The Recipient understands that the Recipient (and not the Company) shall
be responsible for the Recipient’s federal and state tax liability that may
arise in connection with the acquisition, vesting and/or disposition of the
Restricted Stock Units and the RSU Shares.

8. Miscellaneous.

(a) Authority of Compensation and Benefits Committee. In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation and Benefits Committee shall have all of the authority and
discretion, and shall be subject to all of the protections, provided for in the
Plan. All decisions and actions by the Compensation and Benefits Committee with
respect to this Agreement shall be made in the Compensation and Benefits
Committee’s discretion and shall be final and binding on the Recipient.

(b) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(c) Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern, including, without limitation, the provisions
thereof pursuant to which the Compensation and Benefits Committee has the power,
among others, to (i) interpret the Plan, (ii) amend and repeal administrative
rules, guidelines and practices relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

(d) Compliance with Code Section 409A. The Restricted Stock Units granted under
this Agreement are intended to fit within the “short-term deferral” exemption
from section 409A of the Internal Revenue Code. In administering this Agreement,
the Company shall interpret this Agreement in a manner consistent with such
exemption.

(e) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement and the Plan, and understands the terms and conditions of
these documents.

 

WESTMORELAND COAL COMPANY By:     Name:   Title:  

 

Accepted and Agreed:    Name:

 

3